                   IN THE UNITED STATES DIST~CT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA

KAREN CAHOON, AS EXECUTRIX OF THE        )
ESTATE OF GRACE WEBSTER, DECEASED,       )
                                         )
          Plaintiff,                     )
                                         ) Civil Action No.: 2:17-CV-63-D
          vs.                            )
                                         )
EDWARD ORTON, JR. CERAMIC FOUNDATION,   ·)
METROPOLITAN LIFE INSURANCE COMPANY, and )
UNION CARBIDE CORPORATION,               )
                                         )
          Defendants.                    )

                                           ORDER

      IT IS ORDERED this ----1.k day of   ~M~~=--+----~' 2020, that the Joint Motion to Hold
Rulings on Pending Motions in Abeyance to Allow Finalization of Settlement IS GRANTED.




                                                  United States District Court Judge




        Case 2:17-cv-00063-D Document 82 Filed 05/12/20 Page 1 of 1
